Case 4:19-cv-00051-ALM-KPJ Document 30 Filed 04/24/19 Page 1 of 1 PageID #: 593



                        UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF TEXAS - SHERMAN DIVISION


 LURACO HEALTH & BEAUTY, LLC,                         §
     Plaintiff,                                       §      Case No. 4:19-cv-51-ALM-JPJ
                                                      §
 v.                                                   §
                                                      §
 VU TRAN, et al .                                     §
      Defendants.                                     §

                                 NOTICE OF WITHDRAWAL

        COMES NOW Plaintiff Luraco Health & Beauty, LLC (“Plaintiff”) and file this Notice

 of Withdrawal of the Affidavit of Service concerning defendant Xuyen Chau Luc MFG. -

 Trading Co., LTD (“Xuyen”), doc. 29 in the Court’s docket.

        This withdrawal is based on assurances by Vu Tran concerning his relationship with

 Xuyen, and an understanding that service to Tran is insufficient to operate as service to Xuyen.

        Plaintiff will not use the withdrawn document as a foundation for taking of a default by

 Xuyen, which at this time remains unserved.

                                               Respectfully submitted,




                                               Warren V. Norred, Texas Bar: 24045094
                                               Norred Law, PLLC
                                               515 E. Border, Arlington, Texas 76010
                                               wnorred@norredlaw.com
                                               817-704-3984 O; 817-524-6686 F
                                               Attorney for Plaintiff

 CERTIFICATE OF SERVICE - I certify that a true and correct copy of the attached Motion to
 Amend Case Style was served on the attorneys of record for all parties and those asking for notice
 by the Court’s electronic filing system on April 24, 2019:
                                               /s/ Warren V. Norred
                                               Warren V. Norred



 4:19-cv-51-ALM-JPJ, Withdrawal of Affidavit of Service to Xuyen                            Page 1
